Citation Nr: 1643244	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  16-53 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for diabetes mellitus type 2.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The appellant served on active duty from July 1993 to November 1995.

The issues of entitlement to service connection for asthma and diabetes mellitus come before the Board of Veterans' Appeals (the Board) on appeal of a May 2015 rating decision.  The Veteran filed a timely notice of disagreement with regards to these issues in October 2015.  The RO has yet to issue a statement of the case in response to the Veteran's disagreement.  Where a claimant files a notice of disagreement and the RO has not issued a statement of the case, the issue must be remanded to the RO for a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the issues must be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran filed a timely notice of disagreement in response to a May 2015 rating decision denying these claims.  Insofar as a statement of the case has not yet been issued, the claims must be remanded.  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action, including issuance of a statement of the case, on the issues of entitlement to service connection for asthma and diabetes mellitus type 2.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from the determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




